Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits on the ground that he voluntarily left his employment without good cause, in that, when told that one of the three kitchen workers, of whom he was one, would have to be laid off, he asked that he be the one to go; that he had no reason to leave other than his wish to return to Puerto Rico; and that he might have continued in the employment had he not requested to be laid off. The decision is supported by substantial evidence, including admissions made by claimant on different occasions, in Matter of Anchor (Catherwood) (18 A D 2d 966), we affirmed, without opinion, a board decision disqualifying a claimant who volunteered to be laid off in place of an employee with less seniority. (See, also, Matter of Gilmore [Catherwood], 25 A D 2d 462.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.